Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 2/2/2019 with claims filed 5/18/2021, wherein claims 19-24 are pending. 
	Drawings
The drawings are objected to because fig. 2 shows multiple views in the same figure. Each view (i.e. each garment) should be separately labeled. For example, long underwear can be labeled fig. 2A, short underwear can be labeled fig. 2B, etc.  The specification should be amended to include the new figure labels. Additionally, the lines of the garments should be darkened to improve visibility.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 19 are objected to because of the following informalities:  
Regarding claim 19, step numbers written within parentheses in claim 1 (i.e. “(1)” ) should be written as *number*) (i.e. “1)”  because numbers within the parentheses are not considered part of the claimed invention which leads to confusion with dependent claims referring back to numbered steps of claim 1.
Regarding claim 19, the examiner suggests changing “around a spandex having a thickness ranging from 10 D to 40 D and used as a core to form a covered yarn” to “around a spandex core having a thickness ranging from 10 D to 40 D to form a covered yarn”.
Regarding claim 19, step 1, “the air-covered yarn has draft ratio of 2.7-2.9” should be written as “the air-covered yarn has draft ratio of 2.7-2.9;” (missing semi-colon) 
Regarding claims 20-24, step numbers written within parentheses in dependent claims (i.e. “step (5)” ) should be written without parenthesis  (i.e. “step 5”)  because numbers within the parentheses are not considered part of the claimed invention which becomes confusing in the dependent claims that are further limiting a certain step of claim 19.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner outlines below several indefinite issues however the claims should be reviewed to fix any additional translation and/or grammatical issues not outlined below.
Regarding claim 19, it is unclear if the colon (“:”) after “yarn preparation”, “yarn dyeing”, “knitting”, “dyeing”, “setting”, “cutting and sewing”, “bonding”, and “ironing and finishing” means “comprising” or “consisting”. Please clarify.
Regarding claim 19, it is unclear what the applicant means by “covered yarn:” as part of a method step. Does the applicant mean to claim “ forming covered yarn by…” or “providing covered yarn, the covered yarn formed by….” ? Please clarify.
Regarding claim 19, it is unclear what the applicant means by “blended yarn:” as part of a method step. Does the applicant mean to claim “ forming blended yarn by…” or “providing blended yarn, the blended yarn formed by….”? Please clarify.

Regarding claim 19, step 1,  it is unclear what is meant by “ a type of FDY/DTY”. Please clarify what a type of FDY/DTY means and if it applies to the covered yarn or the nylon.
Regarding claim 19, step 1,  it is unclear what is meant by “spinning organic cotton or wool into yarns with a size greater or equal to 100 S for further use, or blending one of the organic cotton and the wool with a chemical fiber to obtain the blended yarn for further use” because the applicant uses “or” but then refers back to part of the previous alternative option (“the organic cotton and the wool”). Since these are alternative options, it is unclear how one option includes structure of the other option. Additionally, it is unclear if spinning organic cotton or wool into yarns with a size greater or equal to 100 S for further use is considered to provide a blended yarn because only the second option (“blending one of the organic cotton and the wool with a chemical fiber to obtain the blended yarn for further use”) recites a step of blending and obtaining the blended yarn.
Regarding claim 19, step 1, it is unclear what is meant by “the composite yarn is one item selected from the group consisting of a 20 D-40 D double twisting composite fiber made of copper ammonia fiber and polyester, and a 20 D-40 D double twisting composite fiber made of acetate fiber and the polyester” because it is not clear how the composite yarn consists of a composite fiber formed of other fibers. Did the applicant mean to claim “the composite yarn is one item selected from the group consisting of a 
Regarding claim 19, step 3, it is unclear what is meant by “a pre-shrinking treatment is performed on the cylinder greige obtained by the knitting under vacuum”. This seems to be a translation issue. Is the applicant trying to claim that pre-shrinking occurs because the cylinder greige is knitted in a vacuum? Or the cylinder greige is knitted in a vacuum and then a pre-shrinking treatment is performed? Or the cylinder greige is knit and then a pre-shrinking treatment is performed by placing the cylinder greige under a vacuum? Please clarify.
Regarding claim 19, step 3, it is unclear if the cylinder greige includes the cylindrical cloth body and the cylindrical sleeve, or if the cylindrical cloth body and the cylindrical sleeve are separate from the cylinder greige. From the way the claim is written, it seems that the cylindrical cloth body and the cylindrical sleeve are separate from the cylinder greige but it is not clear if this was the applicant’s intention.
Regarding claim 19, step 4, it is unclear how “a reactive dye is for  dyeing of cotton fiber, an acid dye is for  dyeing of nylon and the wool , and a pH of the dyeing agent is 5 to 6” further limits step 4 because this doesn’t provide a step or further limit a structure claimed in the rest of step 4. For example, the applicant doesn’t provide a step of using the reactive dye to dye cotton fiber.
Claim 19, step 4, recites the limitations "the dyeing agent" and “the dyeing temperature”.  There is insufficient antecedent basis for these limitations in the claim. It’s not clear what dyeing agent is being referred to, and it is not clear what “the dyeing 
Regarding claim 19, step 5, it is unclear what is meant by “performing  setting on the colored cylinder greige by a special setting device”. Applicant claims the colored cylinder greige is heated, dried, and finished on a special setting plate, however it is not clear whether the special setting plate is the same as the special setting device because they are claimed as separate structures. Additionally, it is unclear what steps are encompassed by “performing a setting”. Is “performing  setting on the colored cylinder greige by a special setting device” the colored cylinder greige being heated, dried, and finished on a special setting plate?  The claim doesn’t specify. Additionally, it is unclear what is meant by “a special setting device” and “a special setting plate” because it is unclear what structure or functionality is included or excluded by the setting device being  “special” and what structure or functionality is included or excluded by the setting plate being  “special” . 
Regarding claim 19, step 5, it is unclear if “a cloth body” is supposed to refer back to the cylindrical cloth body of step 3, and if “a sleeve part” is supposed to refer back to the cylindrical sleeve of step 3. Please clarify.
Regarding claim 19, step 5, it is unclear what is meant by “the special setting plate for a cloth body has a width ranging from 25 cm to 40 cm and a height ranging from 120 cm to 40 cm, and the special setting plate for a sleeve part has a width ranging from 9 cm to 12 cm and a height ranging from 60 cm to 100cm”. Are there two special setting plates? One for the sleeve and one for the body? Or is there one special setting plate with a sleeve part and a body part? Please clarify.


Regarding claim 19, step 7, the phrase "or/and" renders the claim indefinite because it is unclear which portion(s) of the limitation(s) following the phrase are included or excluded from the claimed invention. Additionally, “or/and”  makes it unclear if in the “and” interpretation, there are two separate patches (“a patch” claimed twice), or if applicant intended to claim one patch that is heated,bonded, and sewn. It is also unclear which patch “the patch” on line 3 of step 7 is referring to.
Regarding claim 19, step 7, it is unclear what is meant by “sewing a patch with a suture in positions of the body smoothing underwear according to design needs” because it is unclear what the applicant considers “design needs” and how sewing a patch in positions “according to design needs” further limits the method as claimed. The examiner suggests removing “according to design needs”. It is also unclear what the applicant means by “in positions of the body smoothing underwear”. Does the applicant mean in a position on the body smoothing underwear? Please review for proper translation.
Regarding claim 19, step 8, it is unclear if “after being sewed” is referring to sewing the greige into underwear or sewing the patch to the underwear. Please clarify.
Regarding claim 20, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). It is unclear what decorations are included or excluded by “and the like”.

Regarding claim 21, it is unclear how “one or more items selected from the group consisting of DTY50D-70D double-strand nylon, polyester yarn, fiber with a low melting point and core yarn are used as a suture to perform  sewing using a sewing machine”  further limits step 6. Is “ sewing” referring to the sewing of step 6 or an additional sewing step? 
Regarding claim 21, is “fiber with a low melting point and core yarn” referring to one item? If not, a comma should be added after low melting point. 
Regarding claim 22, it is unclear what is meant by “An application of the method of manufacturing the body smoothing knitted underwear capable of being used as the outerwear of claim 19, for production of underwear, leggings or silk stockings…”. Is the applicant trying to claim the product, or using the method of claim 19 to make a more specific product? How does an application of the method differ from the method itself? Is claim 22 a dependent claim from claim 19, or an independent claim? For the purpose of this office action, the examiner is interpreting claim 22 as a method claim depending from claim 19. If the applicant rewrites claims 22-24 as apparatus claims, claims 22-24 will be withdrawn according to election by original presentation.
Regarding claim 22, it is unclear how the underwear comprises all of  “long underwear, short underwear, sleeved underwear, sleeveless underwear, underwear integrated with brassiere, underwear with detachable brassiere, siamese underwear, and underwaist”. Particularly because some of these structures are contradictory. 

Regarding claim 23, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). It is unclear what decorations are included or excluded by “and the like”.
Regarding claim 23, is “hand beading and inlaying lace” referring to one type of decoration? If not, a comma should be added after hand-beading. 
Regarding claim 24, it is unclear how “one or more items selected from the group consisting of DTY50D-70D double-strand nylon, polyester yarn, fiber with a low melting point and core yarn are used as a suture to perform  sewing using a sewing machine”  further limits step 6. Is “ sewing” referring to the sewing of step 6 or an additional sewing step? 
Regarding claim 24, is “fiber with a low melting point and core yarn” referring to one item? If not, a comma should be added after low melting point. 

Any remaining claims are rejected as depending on a rejected base claim.


Allowable Subject Matter
Claims 19-24 are free of art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki et al. (U.S. 20030056553) teaches a method of making .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ABBY M SPATZ/Examiner, Art Unit 3732       

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732